 Case 8:19-cv-01644-CEH-AEP Document 1 Filed 07/08/19 Page 1 of 7 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                           CASE NO.:

AUDITORIO VIDE EN FAMILIA,


       Plaintiff,

v.

LEXINGTON INSURANCE COMPANY
D/B/A INSURANCE BOARD PARTNERS IN
PROTECTION,

      Defendant.
________________________________________/
                            NOTICE OF REMOVAL

       Defendant, LEXINGTON INSURANCE COMPANY. (“Lexington” or “Defendant”),

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of Removal of the above entitled

action from the Florida Circuit Court of the Eighteenth Judicial Circuit in and for Hillsborough

County, Florida (the “State Court Action”) to the United States District Court for the Middle

District of Florida. In support of this Notice, Defendant states as follows:

       1.      On June 6, 2019, Lexington received a copy of the Summons and Amended

Complaint filed by Plaintiff arising from a first-party property insurance claim. AUDITORIO

VIDE EN FAMILIA (“Plaintiff”) filed the State Court Action in the Circuit Court of the

Eighteenth Judicial Circuit in and for Hillsborough County, Florida. Therefore, venue in this

Court is proper because Plaintiff’s State Court Action is pending in a court which is within the

Tampa Division of the United States District Court for the Middle District of Florida. A copy of

the State Court Papers, including the Plaintiff’s Amended Complaint, are included within

Composite Exhibit 1 attached hereto (the “State Court Papers”), consisting of copies of all
 Case 8:19-cv-01644-CEH-AEP Document 1 Filed 07/08/19 Page 2 of 7 PageID 2



pleadings and papers served on, or by, Lexington in the State Court Action—as required by 28

U.S.C. § 1446(a).


           2.     Jurisdiction is proper in this Court—and this case is removable, pursuant to 28

U.S.C. § 1441(a) and 28 U.S.C. § 1332—because the parties are completely diverse and the

amount in controversy exceeds $75,000, exclusive of interest and costs.


      I.        COMPLETE DIVERSITY EXISTS AMONG THE PARTIES

           3.     At the time the State Court Action was filed and, upon information and belief, at

the present time, Plaintiff’s, is a Citizen of the State of Florida and has its principal place of

business in Hillsborough County, Florida. Plaintiffs are not citizens of Connecticut or Indiana.

See Declaration of Eugene Murphy, Esq. in Support of Notice of Removal (“Declaration”), at ¶

3, attached hereto as Exhibit 2.


           4.     Lexington is not a citizen of Florida. It is not incorporated in Florida, nor does it

have its principal place of business located within the state of Florida. At the time the State

Court Action was filed and at the present time, Lexington has been incorporated in the State of

Delaware and has had its principal place of business located Massachusetts. See Declaration at ¶

4.


     II.        THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

           5.     The amount in controversy is not evident from the face of Plaintiff’s Complaint;

thus, “in the removal context where damages are unspecified, the removing party bears the

burden of establishing the jurisdictional amount by a preponderance of the evidence.” Lowery v.

Alabama Power Co., 483 F.3d 1184, 1208 (11th Cir. 2007). The Court should “review the

propriety of removal on the basis of the removing documents,” and “[i]f the jurisdictional
 Case 8:19-cv-01644-CEH-AEP Document 1 Filed 07/08/19 Page 3 of 7 PageID 3



amount is either stated clearly on the face of the documents before the court, or readily deducible

from them, then the court has jurisdiction.” Id. at 1211 (citing Williams v. Best Buy Co., 269

F.3d 1316, (11th Cir. 2001); Fowler v. Safeco Ins. Co. of Am., 915 F.2d 616, 618 (11th Cir.

1990) (explaining that a removing defendant has “the burden of proving th[e] jurisdictional

threshold” of § 1332’s amount in controversy requirement).


       6.      When determining the amount in controversy, courts of this Circuit follow the

“Plaintiff’s-viewpoint rule” wherein courts “are to measure the value of the object of the

litigation solely from the Plaintiff’s perspective.” Ericsson GE Mobile Communs. v. Motorola

Communs. & Elecs., 120 F.3d 216, 218-19 (11th Cir. 1997). As proof of the jurisdictional

amount, a removing defendant may submit its own evidence in the form of affidavits and other

documentary evidence. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 756 (11th Cir. 2010);

AAA Abachman Enters., Inc. v. Stanley Steemer Int'l, Inc., 268 Fed. App'x 864, 866-67 (11th Cir.

2008) (relying on plaintiff’s demand letter seeking more than $75,000 in damages, in addition to

the allegations in the complaint, to establish federal jurisdiction); Burns v. Windsor Ins. Co., 31

F.3d 1092, 1097 (11th Cir. 1994) (noting a settlement offer, “by itself, may not be determinative,

[but] it counts for something”). See also See Fernandez v. Allstate Ins. Co., 2008 U.S. Dist.

LEXIS 8086,*2 (E.D. La. 2008) (accepting “damage assessments or repair estimates for the

property” as “affirmative proof in regards to the amount in controversy”).


       7.      In the Complaint, Plaintiff alleges that Lexington breached the policy of insurance

issued to Plaintiff by (i) underpaying and/or undervaluing the claim, (ii) failing to pay all benefits

due under the Policy (iii) failing to pay the full costs necessary to restore Plaintiff’s property to

its pre-loss condition, (iv) failing to pay based on Plaintiff’s Proof of Loss which was submitted
 Case 8:19-cv-01644-CEH-AEP Document 1 Filed 07/08/19 Page 4 of 7 PageID 4



on December 14, 2018, and (v) improperly withholding certain amounts for depreciation . See

Amended Compl. For Damages, at ¶ 15, ,21,22, 23, and 24.


       8.      Lexington denied the Plaintiff’s claim based upon the subject policy’s express

terms, conditions, limitations, and exclusions. No coverage was extended for the alleged loss

and no payment was issued to Plaintiff. See Declaration ¶ 6.


       9.      On or about December 11, 2018, Plaintiff submitted a Sworn Proof of Loss in the

amount of $100,681.20 for damages claimed in connection with the alleged loss. See Declaration

¶ 5; see also Amended Compl. For Damages, at ¶ 23; see also Sworn Proof of Loss from

Plaintiff dated December 11, 2018, attached hereto as Exhibit 3.


       10.     On July 1, 2019, Plaintiff through its counsel, provided Lexington with an

estimate in the amount of $100,681.20 prepared by Cypress Hill as support for its Proof of Loss.

See Declaration ¶ 5; see also Cypress Hill Estimate, attached hereto as Exhibit 4.


       11.     In breach of contract actions, the amount in controversy may be determined by the

amount due under the contract under the Plaintiff’s theory of breach. See e.g., Miami Beach

Yacht Corp. v. Ferro Corp., 461 F.2d 770, 771–72 (5th Cir. 1972). Here, Plaintiff’s underlying

theory in support of its breach of contract claim is they are owed insurance proceeds in excess of

the amount that Lexington acknowledged coverage for. “Courts have held that a removing

defendant can satisfy th[e] burden [of showing that the amount in controversy exceeds $75,000]

using a pre-suit estimate when (1) the document reflects an ‘honest assessment of damages,’ and

(2) Plaintiff does not contest the “veracity of the information” contained in the document despite

having an opportunity to do so.” Perez-Malo v. First Liberty Ins. Corp., No. 1:17-cv-21180-

KMM, 2017 U.S. Dist. LEXIS 220658, at *7 (S.D. Fla. June 8, 2017) (quoting Katz v. J.C.
 Case 8:19-cv-01644-CEH-AEP Document 1 Filed 07/08/19 Page 5 of 7 PageID 5



Penney Corp., No. 09-CV-60067, 2009 U.S. Dist. LEXIS 51705, 2009 WL 1532129, at *5–6

(S.D. Fla. June 1, 2009)); see also Disparti v. State Farm Mut. Auto. Ins. Co., No. 8:17-cv-82-T-

33TGW, 2017 U.S. Dist. LEXIS 4461, at *2 (M.D. Fla. Jan. 12, 2017) (noting that although a

demand sought in excess of $75,000, the supporting documentation exhibited that there was only

actually $66,658.17 at issue).


       12.     Here, Plaintiff relies on a Proof of Loss and Estimate prepared by Cypress Hill in

order to support its claim that Lexington breach the insurance policy by failing to pay “all

benefits due under the Policy” and more specifically failing to make payment pursuant to the

Proof of Loss it submitted. That Proof of Loss and the Estimate provided as support for the

amount claimed in the Proof of Loss totals $100,681.20.


       13.     Lexington ultimately denied Plaintiff’s claim and no payment was issued for the

claim because the damages claimed were not covered under the Policy’s express terms,

conditions, limitations, and exclusions. As such the amount in dispute, from Plaintiff’s

perspective, is at least $100,681.20. Therefore, the amount in controversy requirement is

satisfied here. Indeed, Lexington has demonstrated, the amount of insurance proceeds claimed

by Plaintiff exceeds the Court’s jurisdictional threshold of $75,000.


       14.     Moreover, Plaintiff’s Complaint includes a claim for attorney’s fees under Fla.

Stat. § 627.428. See Amended Compl. For Damages, at ¶¶ 27, 28. “[W]hen a statutory cause of

action entitles a party to recover reasonable attorney fees, the amount in controversy includes

consideration of the amount of those fees.” Cohen v. Office Depot, Inc., 204 F.3d 1069, 1079

(11th Cir. 2000) (citing Missouri State Life Ins. Co. v. Jones, 290 U.S. 199, 202 (1933)). This

includes attorneys’ fees sought pursuant to Fla. Stat. § 627.428, which Plaintiff seeks in the
    Case 8:19-cv-01644-CEH-AEP Document 1 Filed 07/08/19 Page 6 of 7 PageID 6



underlying Complaint. See Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265 (11th Cir.

2000); Viewed in the aggregate with Plaintiff’s other alleged losses, this measure of damages

further establishes that the amount in controversy requirement has been satisfied.


     III.         ALL PROCEDURAL REQUIREMENTS HAVE BEEN MET

            15.     Copies of all process, pleadings, and orders served on, or by, Lexington, and such

other papers that are exhibits as required by 28 U.S.C. § 1446(a) are filed herein. See State Court

Papers attached hereto as Composite Exhibit 1.


            16.     Pursuant to 28 U.S.C. § 1446(b), this Notice is filed this 8th day of July, 2019,

within 30 days of June 6, 20191, the date Lexington first received a copy of the Amended

Complaint. See Bankston v. Ill. Nat'l Ins. Co., 443 F. Supp. 2d 1380, 1381 (M.D. Fla. 2006)

(noting that the statutory thirty day period begins to run upon receipt of the underlying pleading

where documents received pre-suit show that the requirements for diversity jurisdiction have

been satisfied).

            17.     Pursuant to 28 U.S.C. § 1446(d), Lexington has provided written notice of the

filing of this Notice of Removal to all adverse parties, and has filed a copy of this Notice of

Removal with the Clerk of the Circuit Court of the Eighteenth Judicial Circuit of Florida, in and

for Hillsborough County, Florida.


                    WHEREFORE, Lexington respectfully requests that this case be removed from

the Circuit Court of the Eighteenth Judicial Circuit in and for Hillsborough County, Florida to

the United States District Court for the Middle District of Florida for further proceedings as

provided by law.


1
  The 30th day fell on June 6 which was a Saturday. Accordingly, pursuant to the Federal Rules of Civil Procedure,
the due date would be on the next business day of Monday, July 8.
 Case 8:19-cv-01644-CEH-AEP Document 1 Filed 07/08/19 Page 7 of 7 PageID 7



       Dated: July 8, 2019                          Respectfully submitted,


                                                    ROBINSON & COLE LLP
                                                    777 Brickell Avenue, Suite 680
                                                    Miami, FL 33131
                                                    Telephone: (786) 725-4120
                                                    Facsimile: (786) 725-4121

                                                    By: /s/ Eugene P. Murphy
                                                            Eugene P. Murphy
                                                            Florida Bar No. 638501
                                                            emurphy@rc.com
                                                            Attorneys for Defendant


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

Electronic Mail and U.S. Mail on July 8, 2019, on all counsel or parties of record on the Service

List below.

                                            /s/ Eugene Murphy
